Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

    AMANDA FEENSTRA; SHARONICA
    CARTER; and LONNIE FEENSTRA

                                                  Case No.: 19-cv-234-JFH-CDL
    Plaintiffs,
    v.                                            (Removed from Washington County
                                                  Case No. CV-2019-12)
    JARED SIGLER, Special Judge of the
    District Court of Washington County, in his
    official capacity, et al.,


    Defendants.

                   DEFENDANT STATE JUDGES’ REPLY IN SUPPORT
                    OF THEIR MOTION FOR SUMMARY JUDGMENT

           COME NOW, Defendant State Judges, by and through their attorneys of record,

   Assistant Attorneys General Stefanie E. Lawson and Devan Pederson, and file this Reply to

   Plaintiffs’ Response [Doc. 110] to Defendants’ Motion for Summary Judgment. [Doc. 102].

           Summary judgement must be entered in favor of Defendants because Plaintiffs have

   failed to come forward with evidence showing any “ongoing” violations of federal law as

   necessary to invoke the Ex Parte Young exception to nonliability for official-capacity state

   actors sued under § 1983. Nor have Plaintiffs come forward with evidence sufficient to avoid

   summary judgment on the grounds of mootness. Here, Plaintiffs admit that after Judge

   DeLapp left the bench in August 2018, the Washington County District Court began changing

   its fines, fees, and costs system, [Doc. 102 at ¶34; Doc. 110 at ¶34] and that when Judge

   Thomas replaced Judge DeLapp in January of 2019, she also began reviewing the fines and

   costs procedures. [Doc. 102 at ¶¶35-36; Doc. 110 at ¶¶35-36]. Plaintiffs have come forward
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 2 of 15




   with no meaningful evidence disputing the fact that criminal defendants are permitted at the

   time of sentencing to determine the amount of monthly installment payments they believe

   they can pay. Doc. 102 at ¶37(a). Plaintiffs admit that at sentencing defendants receive a

   brightly colored leaflet titled RULE 8 NOTICE OF HEARING, advising the defendant of

   their right to a Rule 8 hearing and that defendants are verbally advised by the court that if their

   financial situation substantially or permanently changes for any reason such that payment of

   fines, fees, or costs impose a financial hardship, the defendant has a right to a Rule 8 hearing.

   [Doc. 102 at ¶37(d); Doc. 110 at ¶37(d).] Plaintiffs further admit that as of January 2019—

   when Judge Thomas replaced Judge DeLapp as District Judge—no defendant has ever been

   incarcerated for failure to pay fines, fees, and costs. [Doc. 102 at ¶37(f); Doc. 110 at ¶37(f);

   Doc. 102 at ¶ 39; Doc. 110 at ¶39]. Further, Plaintiffs have come forward with no evidentiary

   material disputing the fact that since January 2019, Judge Sigler does not deny a motion for

   relief from fines, fees, or costs without inquiring into an individual’s health and financial

   situation. [Doc. 102 at ¶44; Doc 110 at ¶44]. Nor are Plaintiffs able to show any instance in

   which Judge Sigler has denied fines, fees, or costs relief to any individual since January of 2019

   at all. [Doc. 102 at ¶44; Doc 110 at ¶44]. And finally, Plaintiff Feenstra does not deny that she

   has been permanently relieved of her fines, fees, and costs nor that she has no further

   obligation to appear before the Washington County District Court with respect to those fines,

   fees, and costs. [Doc. 102 at ¶¶47-48; Doc. 110 at ¶¶47-48].

          Plaintiffs’ only quibbles with the current system in Washington County seem to be that

   the judges have not always added up the criminal defendants’ fines, fees, and costs for them

   at the time of sentencing and that the judges do not ask the questions plaintiffs think they

                                                   2
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 3 of 15




   should ask in order to determine ability to pay. But these are not violations, much less

   constitutional violations. The Constitution does not require a hearing before imposition of a

   repayment obligation for costs. State v. Blank, 131 Wash. 2d 230, 244–45, 930 P.2d 1213, 1221

   (1997). In any event, ability-to-pay hearings at the time of sentencing would be premature. See

   Nesbitt v. State, 2011 OK CR 19, 255 P.3d 435, 441 (“We have consistently ruled that

   challenging cost assessments based on inability to pay is premature pending some attempt to

   collect them”). Furthermore, neither the U.S. Constitution nor state law require judges to ask

   an inflexible set of ability-to-pay questions. Rather, “due process ‘is flexible and calls for such

   procedural protections as the particular situation demands.’”Greenholtz v. Inmates of Nebraska

   Penal & Corr. Complex, 442 U.S. 1, 12, 99 S. Ct. 2100, 2106 (1979). Plaintiffs have cited no cases

   holding that Judge Sigler’s practice of “inquiring into each individual’s health and financial

   situation” conversationally rather than through a particular set of questions violates either the

   U.S. Constitution or Oklahoma law. [Doc. 102 at ¶44].

          Even when a criminal defendant’s liberty interest is a stake, the burden is on the

   defendant to prove that his noncompliance with a court order to pay costs, fines, and fees is due

   to inability to pay. McCaskey v. State, 1989 OK CR 63, 781 P.2d 836, 837; see also Graff v. Aberdeen

   Enterprizes, II, Inc., No. 17-CV-606-TCK-JFJ, 2021 WL 951017, at *3 (N.D. Okla. Mar. 12,

   2021) (“the law is clear that the burden is on a defendant to prove that his noncompliance

   with a court order to pay costs, fines, and fees was excusable”); Tilden v. State, 2013 OK CR

   10, ¶ 7, 306 P.3d 554, 556 (“Once the State proves that a defendant has violated the terms and

   conditions of his probation by failing to make required payments, the burden shifts to the

   defendant to show that this failure to pay was not willful”); Patterson v. State, 1987 OK CR 255,

                                                    3
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 4 of 15




   745 P.2d 1198, 1199 (“The responsibility to provide a reasonable excuse to the court for not

   paying restitution is upon the [criminal defendant]”). Even when liberty is at stake, the

   Constitution requires only that a court “consider the explanatory reasons offered by a

   defendant for their failure to pay.” Winbush v. State, 2018 OK CR 38, ¶ 10, 433 P.3d 1275,

   1279 (emphasis added). It does not require that that a court affirmatively “inquire and determine

   the reasons for the probationer's failure to pay.” Winbush, 2018 OK CR 38, ¶ 10, 433 P.3d at

   1279 (emphasis in original). Since this is all the Constitution requires when liberty is at stake,

   then, a fortiori, this is all the Constitution requires when property is at stake, e.g., at a Rule 8

   hearing to determine whether fines, fees, or costs payments should be reduced, suspended,

   eliminated, etc.

          Therefore, in light of the changes the Washington County District Court has made in

   their fines, fees, and costs procedures and practices, in light of the fact that Ms. Feenstra will

   have no further interaction with any of the Defendants, and because Plaintiffs are unable to

   show any evidence of “ongoing” violation of federal law, Defendants are entitled to summary

   judgment because they are not “persons” under § 1983 and because Plaintiffs’ claims are

   constitutionally and prudentially moot.

          In their Motion for Summary Judgement [Doc. 102], Defendants pointed out that they

   are not “persons” under § 1983 because Plaintiffs are seeking only declaratory relief that

   Washington County Judges violated federal law in the past. [Doc. 102 at 15]. Defendants

   would be persons only to the extent Plaintiffs were seeking prospective relief by way of a

   declaration that Defendants are engaged in “ongoing” violations of federal law. Id. The Ex

   Parte Young exception to nonliability is “focused on cases in which a violation of federal law

                                                    4
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 5 of 15




   by a state official is ongoing as opposed to cases in which federal law has been violated at one

   time or over a period of time in the past…”. ANR Pipeline Co. v. Lafaver, 150 F.3d 1178, 1189

   (10th Cir. 1998). In their Opposition to Defendants’ Motion for Summary [Doc. 110 at 28-

   29], the only cases Plaintiffs cite for the proposition that Defendants are “persons” under §

   1983 are easily distinguishable because those cases—unlike the case at bar—involved

   “ongoing” violations of federal law. First, Plaintiffs cite Pueblo of Santa Ana v. Nash, 854 F.

   Supp. 2d 1128 (D.N.M. 2012). But in that case, the Plaintiffs were alleging that Judge Nash (a

   state judge) was violating federal law by exercising jurisdiction over “an ongoing state court

   judicial proceeding.” Pueblo of Santa Ana v. Nash, 854 F. Supp. 2d 1128, 1141 (D.N.M. 2012)

   (emphasis added). Thus—unlike the case at bar—there was clearly an “ongoing” violation of

   federal law and no assertion that the claims were moot. Plaintiff’s second and final case cited

   for the proposition that Defendants are “persons” for purposes of § 1983 liability is likewise

   flawed. In Hershey v. Turner, No. CIV-19-344-SPS, 2020 WL 1932911 (E.D. Okla. Apr. 21,

   2020), the Plaintiff made a facial challenge to the defendants’ written policy regarding free-

   speech activity. The policy at issue appeared to be the defendants’ current written policy. And

   there was no suggestion that the claim was moot or that the defendants in that case had

   rescinded or altered the policy in any way. Id. Thus, Plaintiffs have cited no authority in which

   any court has exercised equitable declaratory power to grant relief against official-capacity state

   actors for violations of federal law unless the violation was “ongoing.” What Plaintiffs are

   seeking is a declaration of past liability, not future rights between themselves and state judges.

   A declaratory judgment would serve no purpose here and thus, is not available. See Lawrence v.

   Kuenhold, 271 F. App'x 763, 766 (10th Cir. 2008) (unpublished) (declaratory judgment against

                                                   5
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 6 of 15




   state judge for alleged past violation serves no purpose where plaintiff could file a motion in

   state court). Thus, the court should decline to invoke equitable declaratory relief against

   Defendants in the case at bar.

             Plaintiffs’ attempts to overcome mootness also fail. Under Article III, federal courts

   only have jurisdiction over actual cases and controversies in which relief can be granted. “With

   respect to injunctive relief and the question of mootness, ‘[p]ast exposure to illegal conduct

   does not in itself show a present case or controversy regarding injunctive relief . . . if

   unaccompanied by any continuing, present adverse effects.’” McKesson Corp. v. Hembree, No.

   17-CV-323-TCK-FHM, 2018 WL 4621833, *3 (N.D. Okla. Sept. 26, 2018) (quoting Beattie v.

   U.S., 949 F.2d 1092, 1094 (10th Cir. 1991) (quotation marks and citation omitted)). The party

   requesting relief must “demonstrate a good chance of being likewise injured in the future.” Id.

   (quoting Beattie, 949 F.2d at 1093). “If an event occurs while a case is pending that heals the

   injury and only prospective relief has been sought, the case must be dismissed.” McKesson, 2018

   WL 4621833, *3 (quoting S. Utah Wilderness Alliance v. Smith, 110 F.3d 724, 727 (10th Cir.

   1997)).

             “‘Generally, a claim for prospective injunction becomes moot once the event to be

   enjoined has come and gone.’ Citizen Ctr. v. Gessler, 770 F.3d 990, 907 (10th Cir. 2014). A claim

   for declaratory relief that does not ‘settl[e] . . . some dispute which affects the behavior of the

   defendant toward the plaintiff’ is moot, Rio Grande Silvery Minnow, 601 F.3d at 1110 (quotations

   omitted), because it fails to ‘seek[] more than a retrospective opinion that [the plaintiff] was

   wrongly harmed by the defendant,’ Jordan [v. Sosa], 654 F.3d [1012,] 1025 [(10th Cir. 2011)].”

   Prison Legal News v. Fed. Bureau of Prisons, 944 F.3d 868, 880 (10th Cir. 2019). Another instance

                                                   6
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 7 of 15




   where mootness occurs is when there is a change in government official during the pendency

   of the action and the actions alleged were personal to that particular defendant or because the

   defendant can no longer comply with the remedy that may be ordered by the court. Jordan v.

   Sosa, 654 F.3d 1012, 1027 n.16 (10th Cir. 2011); 15 Moore’s Federal Practice § 101.94[3]; Spomer v.

   Littleton, 414 U.S. 514, 520-21 (1974); Mayor of City of Philadelphia v. Educ. Equal. League, 415

   U.S. 605, 622, 94 S. Ct. 1323, 1334 (1974) (Where there have been prior patterns of

   discrimination by the occupant of a state executive office but an intervening change in

   administration, the issuance of prospective coercive relief against the successor to the office

   must rest, at a minimum, on supplemental findings of fact indicating that the new officer will

   continue the practices of his predecessor.) Here, Judge Thomas’s replacement of Judge

   DeLapp as District Judge moots Plaintiffs’ claims because Plaintiffs are unable to point to any

   constitutional violations occurring after Judge Thomas took the bench in January of 2019.

          “To constitute an exception to the mootness doctrine, it is not enough that an issue

   will escape review because of limited duration. It is also necessary that there be a reasonable

   expectation that the same complaining party [will] be subjected to the same action again.”

   McKesson Corp. 2018 WL 4621833, *2 (quoting U.S. v. Seminole Nation of Okla., 321 F.3d 939,

   944 (10th Cir. 2002) (internal quotations and citation omitted)). However, courts generally

   presume that people will operate within the law and not be subject to arrest. See O'Shea v.

   Littleton, 414 U.S. 488, 497, 94 S. Ct. 669 (1974) (“We assume that respondents will conduct

   their activities within the law and so avoid prosecution and conviction as well as exposure to

   the challenged course of conduct said to be followed by petitioners.”).



                                                   7
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 8 of 15




          Plaintiffs have indicated that they believe their claims are not moot because of the

   voluntary cessation exception to the mootness doctrine. “The voluntary cessation exception

   does not apply, and a case is moot, ‘if the defendant carries “the formidable burden of showing

   that it is absolutely clear the allegedly wrongful behavior could not reasonably be expected to

   recur.”’” Prison Legal News, 944 F.3d at 881 (footnotes and citations omitted). However,

   “[c]ourts may accord ‘more solicitude’ to government officials’ claims that their voluntary

   conduct moots a case.” Id. at 881 (quoting Rio Grande Silvery Minnow, 601 F.3d at 1116 n.15).

   “‘[G]overnment self-correction provides a secure foundation for mootness so long as it seems

   genuine.’ Brown [v. Buhman], 822 F.3d [1151,] 1167-68 [10th Cir. 2016] (alterations and

   quotations omitted). And absent evidence the voluntary cessation is a sham, the mere

   possibility a successor official may shift course does not necessarily keep a case live. See id. at

   1175 (explaining ‘hypothetical’ that a future government official could change a policy ‘does

   not breathe life into an otherwise moot case’).” Prison Legal News, 944 F.3d at 881. Here, Judge

   Sigler testified that the number of people he ever jailed for not paying fines and costs was

   “very few,” and that he has not done this since 2017 or 2018. Sigler Dep. at 29:23 - 30:3; 30:8-

   10 [Doc. 103-2]. The decision not to jail defendants for failure to pay their fines fees and costs

   was made at some point after the resignation of Judge DeLapp in August of 2018. Sigler Dep.

   at 80:6-12 [Doc. 103-2]. Judge Sigler believed the practice needed to change “because people

   were struggling to make these payments, and them going to jail doesn’t do anything to help

   them.” Sigler Dep. at 80:13-18 [Doc. 103-2]. Since Judge Thomas’ arrival in January of 2019,

   no one has been jailed for failure to pay their fines, fees, or costs. Sigler Dep. at 29:17 – 30:3

   [Doc. 103-2]; Stat. of Thomas at ¶7 [Doc. 102-44]; 2d Stat. of Sigler at ¶4 [Doc. 112-5] (“I

                                                   8
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 9 of 15




   have not incarcerated anyone for failure to pay their fines and costs since Judge Thomas took

   the bench in January of 2019.”). Now, if a person appears at the costs docket who has not

   made a payment, Judge Sigler “give[s] them a new order-back date for a future costs review

   hearing.” 1st Stat. of Sigler at ¶4 [Doc. 102-45]. At no time is a defendant incarcerated for

   failure to pay fines, fees, and costs without a full hearing. Stat. of Thomas at ¶¶ 4, 7 [Doc. 102-

   44]. District Judge Thomas has no intention of returning the Washington County District

   Court to the practices of former Judge DeLapp with respect to fines, fees, and costs. Stat. of

   Thomas at ¶8 [Doc. 102-44]. Plaintiffs have pointed to nothing indicating these policy changes

   are a sham or that they are not genuine. For these reasons, Defendants are entitled to summary

   judgment.

          The statute of limitations should not be tolled in this case. That Plaintiffs alleged

   enough to survive a Motion to Dismiss with allegations taken as true does not resolve the issue

   in their favor on the merits. Plaintiffs have not and cannot point to any evidence in the record

   that any judge committed fraud or purposefully misled them or made specific false statements

   during the course of the criminal proceedings. There is no evidence, and it is not the case, that

   the judges prevented Plaintiffs from appealing the cost orders, the issuance or the warrants,

   or the arrests via warrant. Further, there is no evidence that the judge prevented or discouraged

   Plaintiffs from seeking advice of counsel that handled their criminal cases to ask questions or

   get information about the terms of their plea agreements and completion of their sentences.

   In addition, because the Plaintiffs’ claims depend upon the invalidity of their judgments, their

   claims fail because Heck bars their Section 1983 claims. See, e.g., Ariatti v. Edwards, 171 Fed.

   App’x. 718, 719 n.2 (10th Cir. 2006) (finding section 1983 claims based on issuance of bench

                                                   9
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 10 of 15




    warrant for failure to pay or appear on speeding ticket likely barred by Heck.). In Graff v.

    Aberdeen Enterprizes, II, Inc., No. 17-CV-606-TCK-JFJ, 2021 WL 951017, at *11 (N.D. Okla.

    Mar. 12, 2021), the Court held that a § 1983 claim could not proceed where, if successful, it

    would necessarily undermine the imposed fees, fines and/or costs of the plaintiffs’ plea

    agreements and criminal sentences. As the Court explained:

           Before Plaintiffs can ‘recover damages’ for alleged ‘harm caused’ by any denial
           of an inquiry into their financial ability to pay the underlying fines and costs . .
           . , they must ‘prove that the ... sentence has been reversed on direct appeal’ or
           ‘declared invalid by a state tribunal authorized to make such a determination ...’.
           That is, Plaintiffs are required to show that they participated in, or requested, a
           Rule 8 hearing following the plea of guilty and court sentence; and/or that they
           were denied such a hearing on their ability to pay; and that the resulting fine
           and/or imprisonment was subsequently vacated, declared invalid or reversed by
           an Oklahoma tribunal. Plaintiffs cannot pursue a federal court lawsuit based on
           an alleged failure to provide them with a hearing on their ability to pay court
           imposed fines, costs and fees without a showing that they have taken advantage
           of available state court procedures and that their sentences have been reversed
           on direct appeal. This is true because success on the federal claims would render
           their sentences invalid.

           Thus, under Graff, Plaintiffs cannot rely on fraud or invalidity in their plea agreements

    or sentences to avoid the statute of limitations or to otherwise support their § 1983 claims in

    any way.

           In addition, Plaintiffs are not entitled to the relief they seek. As Judge Frizzel noted in

    his order on the Motion to Dismiss, the Federal Courts Improvement Act (“FCIA”) is

    applicable in this case. The FCIA barred 42 U.S.C. § 1983 actions for injunctive relief against

    judges for actions taken in their judicial capacity unless a declaratory decree was violated or

    declaratory relief is unavailable.1 Plaintiffs, in their Response, assert that because the public


           1
             42 U.S.C. § 1983 (amended Oct. 19, 1996 by P.L. 104–317, Title III § 309 (c, 110 Stat.
    3853 ((providing a civil action for redress of federal civil rights “except that in any action brought
                                                      10
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 11 of 15




    record of Ms. Feesntra’s convictions for false personation to create liability and forgery of a

    court instrument, identity theft, and conspiracy, and Ms. Carter’s conviction for attempted

    robbery with a weapon, including the revocation of her suspended sentence following

    probation violations, to which she stipulated, include docket entries noting Plaintiffs’ non-

    compliance with the court’s efforts to collect the duly imposed financial penalties of their

    convictions, they will continue to suffer injury which requires vacatur of the financial portion

    of their sentences and expungement of the collection efforts from their records. Ordering a

    judge, in a collateral action, to vacate or expunge portions of a criminal record, is in fact an

    order for affirmative action, or more precisely, an injunction.2 The FCIA, therefore blocks

    this requested relief against these Defendants for these claims since there has been no

    allegation, and in fact it is not the case, that a declaratory judgment has been violated. Thus,

    under § 1983 itself, the federal statute on which Plaintiffs rely to assert their federal claims,

    injunctive relief is unavailable against the judicial defendants for these claims. In addition,

    vacatur would improperly “render their sentences invalid” under Heck. See Graff v. Aberdeen




    against a judicial officer for an act or omission taken in such officer's judicial capacity, injunctive
    relief shall not be granted unless a declaratory decree was violated or declaratory relief was
    unavailable”).
           2
              Plaintiffs have never pled a due process claim based on reputational injury. However,
    even if they had, disclosure of negative information is not enough to raise a cognizable injury.
    See Paul v. Davis, 424 U.S. 693 (1976); see also Shirvinski v. Coast Guard, 673 F.3d 308, 315
    (4th Cir. 2012) “A plaintiff must demonstrate that his reputational injury was accompanied by a
    state action that distinctly altered or extinguished his legal status.” (internal quotation marks
    omitted); Puricelli v. Borough of Morrisville, 820 F. Supp. 908 (E.D. Pa. 1993), aff'd, 26 F.3d 123
    (3d Cir. 1994) (disclosure of matters of public record cannot form the basis of an
    actionable § 1983 claim).


                                                      11
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 12 of 15




    Enterprizes, II, Inc., No. 17-CV-606-TCK-JFJ, 2021 WL 951017, at *11 (N.D. Okla. Mar. 12,

    2021).

             As for Plaintiffs’ vacatur claim, not only is vacatur barred under § 1983 as injunctive

    relief, but for purposes of declaratory relief, it would be retrospective, and therefore improper.

    The Eleventh Amendment provides, “The Judicial power of the United States shall not be

    construed to extend to any suit in law or equity, commenced or prosecuted against one of the

    United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.”

    U.S. CONST. amend. XI. As interpreted by the Supreme Court, “[t]he Eleventh Amendment

    is a jurisdictional bar that precludes unconsented suits in federal court against a state and arms

    of the state.” Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013). Ex parte Young, 209 U.S.

    123 (1908), permits suits against state officials in their official capacity “seeking to enjoin

    alleged ongoing violations of federal law.” Crowe & Dunlevy, P.C. v. Stidham, 640 F.3d 1140,

    1154 (10th Cir. 2011).

             To come under Ex parte Young, “the plaintiff must be ‘(1) suing state officials rather

    than the state itself, (2) alleging an ongoing violation of federal law, and (3) seeking prospective

    relief.’” Cressman v. Thompson, 719 F.3d 1139, 1146 n. 8 (10th Cir. 2013) (quoting Muscogee (Creek)

    Nation v. Pruitt, 669 F.3d 1159, 1167 (10th Cir. 2012)). It is well established that official capacity

    “claims for . . . , monetary damages, and retroactive declaratory relief are barred by the Eleventh

    Amendment.” Meiners v. Univ. of Kan., 359 F.3d 1222, 1232 (10th Cir. 2004) (emphasis added).

    Specifically, “declaratory relief is not permitted under Ex parte Young when it would serve to

    declare only past actions in violation of federal law: retroactive declaratory relief cannot be

    properly characterized as prospective.” Roberts v. New York, 911 F. Supp. 2d 149, 163-64

    (N.D.N.Y. 2012) (citing in part Green v. Mansour, 474 U.S. 64, 74 (1985) (as “holding that a

                                                     12
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 13 of 15




    request for a declaratory judgment holding that portions of a statute are unconstitutional is

    ‘nothing more than an indirect way of forcing the State to abide by its obligations as they

    existed before the enactment of the Act and therefore, essentially a request for specific

    performance’ and, thus, not permitted”)). “In determining whether the doctrine of Ex Parte

    Young avoids an Eleventh Amendment bar to suit, a court need only conduct a straightforward

    inquiry into whether [the] complaint alleges an ongoing violation of federal law and seeks relief

    properly characterized as prospective.” Verizon Maryland, Inc. v. Pub. Serv. Comm’n of Maryland,

    535 U.S. 635, 645 (2002) (internal quotation marks and citation omitted). “It is true that a

    complaint must allege that the defendant is violating federal law, not simply that the defendant

    has done so.” NiGen Botech, L.L.C. v. Paxton, 804 F.3d 389, 394 (5th Cir. 2015) (citing Green v.

    Mansour, 474 U.S. 64, 71-73 (1985)).

           The Supreme Court has emphasized and explained this element’s importance to this

    immunity exception:

           Young's applicability has been tailored to conform as precisely as possible to
           those specific situations in which it is “necessary to permit the federal courts to
           vindicate federal rights and hold state officials responsible to ‘the supreme
           authority of the United States.’” Pennhurst [State School and Hospital v. Halderman,
           465 U.S. 89], supra, at 105, 104 S. Ct., at 910 [(1984)] (quoting Young, supra 209
           U.S., at 160, 28 S. Ct., at 454). Consequently, Young has been focused on cases
           in which a violation of federal law by a state official is ongoing as opposed to
           cases in which federal law has been violated at one time or over a period of time
           in the past, as well as on cases in which the relief against the state official directly
           ends the violation of federal law as opposed to cases in which that relief is
           intended indirectly to encourage compliance with federal law through
           deterrence or directly to meet third-party interests such as compensation. As we
           have noted: “Remedies designed to end a continuing violation of federal law are
           necessary to vindicate the federal interest in assuring the supremacy of that law.
           But compensatory or deterrence interests are insufficient to overcome the
           dictates of the Eleventh Amendment.” Green v. Mansour, 474 U.S. 64, 68, 106 S.
           Ct. 423, 426, 88 L.Ed.2d 371 (1985) (citation omitted).

    Papasan v. Allain, 478 U.S. 265, 277–78 (1986).
                                                     13
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 14 of 15




           Plaintiffs at various times appeared before the court, sought various relief, and received

    various rulings granting some form of relief, either through reduction of payments, credits

    toward the balance, or suspension of payments. Some of these court appearance happened

    prior to this suit being filed and/or prior to substitution of the current Judicial Defendants.

    Therefore, Plaintiffs are requesting a retrospective declaration regarding how the discretionary

    rulings regarding the collection of outstanding criminal financial obligations were made. A

    declaratory judgment in this case about these judges’ rulings and determinations after

    Plaintiffs’ court appearances would not redress the alleged harm as it is retrospective. Stated

    another way, a declaratory judgment in this case would only state the Plaintiffs’ rights had been

    violated in the past. Plaintiffs attempt to say the relief is prospective because they will continue

    to suffer the injury of the convictions and subsequent court efforts to affect satisfaction of the

    sentence are public records and available for review by e.g. potential employers. But this is too

    thin a reed upon which to rest an assertion of redressability, especially when the underlying

    criminal convictions are not and cannot be challenged. See Puricelli v. Borough of Morrisville, 820

    F. Supp. 908 (E.D. Pa. 1993), aff'd, 26 F.3d 123 (3d Cir. 1994) (disclosure of matters of public

    record cannot form the basis of an actionable § 1983 claim).

                                            CONCLUSION

           Defendants pray that this Court enter an order granting their Motion for Summary

    Judgment and for any and all other such relief the Court deems just and proper.




                                                    14
Case 4:19-cv-00234-JFH-CDL Document 114 Filed in USDC ND/OK on 04/12/21 Page 15 of 15




                                              Respectfully submitted,

                                               s/ Devan A. Pederson
                                              STEFANIE E. LAWSON, OBA #22422
                                              DEVAN A. PEDERSON, OBA #16576
                                              Assistant Attorneys General
                                              Oklahoma Attorney General’s Office
                                              313 NE 21st Street
                                              Oklahoma City, OK 73105
                                              Telephone: (405) 521-3921
                                              Facsimile:      (405) 521-4518
                                              Email: stefanie.lawson@oag.ok.gov
                                                     devan.pederson@oag.ok.gov
                                              Attorneys for Defendant State Judges

                                    CERTIFICATE OF SERVICE
           I hereby certify that on this 12th day of April, 2021, a true and correct copy of the
    foregoing instrument was sent via e-mail to the following:

     J. Spencer Bryan                              Michael Lacovara
     Steven J. Terrill                             Lilia Vazova
     Bryan & Terrill Law, PLLC                     Latham & Watkins, LLP
     3015 E. Skelly Dr., Ste. 400                  885 Third Avenue
     Tulsa, OK 74105                               New York, NY 10022
     sjterrill@bryanterrill.com                    Michael.Lacovara@lw.com
     (918) 935-2777                                Lilia.Vazova@lw.com
     Attorneys for Plaintiffs                      (212) 906-1200
                                                   Attorneys for Plaintiffs

     Arthur Ago                                    Jon Williford
     John Fowler                                   Assistant Attorney General
     Lawyers Committee for                         Oklahoma Attorney General’s Office
     Civil Rights Under Law                        Litigation Section
     1500 K Street NW, Ste 900                     313 NE 21st Street
     Washington D.C., 20005                        Oklahoma City, OK 73105
     lwatson@lawyerscommittee.org                  John.williford@oag.ok.gov
     mbraden@lawyerscommittee.org                  (405) 521-3921
     (202) 662-8340                                Attorney for Defendants OIDS and Sutter
     Attorneys for Plaintiffs


                                                  s/ Devan A. Pederson
                                                  Devan A. Pederson
                                                15
